Citation Nr: 0308937	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  00-00 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to an increased rating for internal 
derangement of the left knee, consisting of other than 
arthritis, limitation of motion, or painful motion, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a separation compensable rating for a left 
knee disorder consisting of arthritis, limitation of motion, 
and/or painful motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 until April 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that denied the veteran's increased 
rating claim for internal derangement of the left knee with 
degenerative joint disease.  The veteran perfected a timely 
appeal of this determination in December 1999.  

In April 2001, the Board remanded the claim concerning an 
increased rating in excess of 10 percent for internal 
derangement of the left knee with degenerative joint disease.  
In this context, the Board observed that the issue of a 
whether the veteran was entitled to a separate rating for 
arthritis of the left knee was reasonably inferred from the 
evidence of record, and thus recharacterized the issues as 
listed on the cover page of the April 2001 decision/remand.  
Since the veteran, by and through his accredited 
representative, has presented argument and the RO has 
addressed the matter of a separating rating in a February 
2003 supplemental statement of the case, the Board will 
consider this matter as a part of the current appeal.  Cf. 
38 C.F.R. § 20.903(c) (2002).  Therefore, the Board will 
construe the issues, for purposes of this appeal, as listed 
on the cover page of this decision.

Finally, the Board notes that, as the time for initiating an 
appeal concerning the issue of entitlement to an initial 
(compensable) evaluation for a scar on the lateral and 
anterior surface of the right lower leg does not expire until 
March 2004, this issue is not before the Board.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
internal derangement of the left knee is manifested by a 
partial non-union of the apophysis of the anterior upper left 
tibia, and laxity and crepitus in the left knee joint, and is 
not characterized by recurrent subluxation or lateral 
instability.

2.  The evidence of record demonstrates that the veteran has 
degenerative joint disease of the left knee that is confirmed 
by x-ray findings and objective evidence of painful motion 
with noncompensable limitation of the left leg motion.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for internal derangement of the left knee, consisting 
of other than arthritis, limitation of motion, or painful 
motion, are not met.  38 U.S.C.A.   §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5259, 5262 (2002).

2.  The criteria for a separating 10 percent rating for a 
left knee disorder consisting of arthritis with painful 
motion are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003 (2002); VAOGCPREC 23-97, 62 Fed. Reg. 
63604 (July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his increased rating 
claim for a left knee disorder consisting of other than 
arthritis, limitation of motion, or painful motion 
(hereinafter, the "service-connected internal derangement of 
the left knee"), and his claim of entitlement to a separate 
compensable evaluation for a left knee disability consisting 
of arthritis, limitation of motion, and/or painful motion 
(hereinafter, the "arthritis of the left knee").  In a 
letter dated in July 2001, the veteran and his representative 
were informed of VA's obligations to notify and assist 
claimants under the VCAA, and they were notified of what 
records VA would attempt to obtain on behalf of the veteran, 
and what records the veteran was expected to provide in 
support of his claims.  The veteran and his representative 
were provided with a copy of the appealed rating decision, a 
statement of the case, and a supplemental statement of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claims and the requirement 
to submit medical evidence that comported with a higher 
evaluation for the service-connected internal derangement of 
the left knee and entitlement to a separate rating for 
arthritis of the left knee.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA, or obtained by 
VA on the veteran's behalf.  The veteran notified VA in March 
2003 that he had completely presented his case and was 
requesting that his claims be forwarded to the Board for 
appellate review.  Thus, the Board observes that all of the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain to substantiate his claims.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, and post-service medical 
records, including VA and private medical records and 
examination reports.  The veteran has stated in the course of 
this appeal that he does not have any additional medical 
records.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the increased rating claim for a service-
connected internal derangement of the left knee and the claim 
for a separate rating for arthritis of the left knee poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet.App. 384 (1993).

Factual Background

The veteran filed an increased rating claim for internal 
derangement of the left knee in January 1999, stating that 
his knee had become arthritic and required daily medication.  
The evidence submitted during the pendency of this appeal 
includes the veteran's post-service VA outpatient treatment 
records for the period of January 1998 to November 2002, a 
report of an examination accomplished in June 1999 at 
Immediate Care, P.C., Danville, Virginia, outpatient 
treatment reports from Dr. R.S.T., M.D., and lay statements.

A review of the veteran's VA outpatient treatment records for 
the period of January 1998 to November 2002 demonstrates 
that, on VA outpatient joints examination accomplished in 
February 1999 at the VA Medical Center in Salem, Virginia 
(hereinafter, "VAMC Salem"), the veteran complained of 
nagging left knee pain, occasional sharp pain in the left 
knee, weakness, stiffness, some instability or giving way, an 
inability to stand in one position for very long, 
fatigability or lack of endurance, and an inability to squat.  
The veteran denied swelling, heat or redness, locking, any 
episodes of dislocation or recurrent subluxation, any 
inflammatory arthritis, and had lost no time from work due to 
his left knee problems.  He stated that cold and dampness and 
prolonged standing or walking on the left leg made his left 
knee problems worse.  The veteran provided a medical history 
that included an in-service injury to his left knee that had 
occurred in Vietnam, had caused a lot of knee swelling and 
pain, and had resulted in a 4-month hospitalization.  The 
veteran stated that his left knee had been helped by 
medication prescribed by his primary care physician.  
Physical examination of the veteran revealed normal reflexes 
and lower extremity strength, his gait was manifested by 
limping on his left leg, walking on his heels and toes with 
pulling in the left knee, and then walking on the outsides of 
his feet.  The examiner also noted that the veteran walked 
without any problems.  The veteran's left knee had no 
deformity, swelling, or tenderness, but did have crepitus and 
laxity and an unsightly, non-tender scar just below the 
patella.  Left knee extension actively, passively, and after 
fatiguing was to 0 degrees with pain.  Left knee flexion was 
to 133 degrees actively, to 135 degrees passively, and to 137 
degrees after fatiguing, all with pain.  The examiner noted 
that the left knee pain started at the time the initial 
function began, continued throughout the function, and 
stopped only when the function being tested stopped.  X-rays 
were obtained of the veteran's left knee and interpreted as 
showing mild osteo-arthritic changes with mild marginal 
spurring to the upper tibia and also small spurring present 
to the inferior pole of the patella, partial non-union of the 
apophysis of the anterior upper tibia, and no evidence of 
radiopaque foreign body density.  The radiologist's 
impression was very mild degenerative joint disease changes.  
The examiner's diagnoses included status-post internal 
derangement of the left knee and mild degenerative joint 
disease confirmed by x-ray.

On examination accomplished in June 1999 at Immediate Care, 
P.C., Danville, Virginia, no pertinent complaints were noted.  
The veteran requested a change in medication prescribed for 
his (left knee) arthritis.  Physical examination revealed 
that the veteran was in no acute distress and that his left 
knee was tender along the medial and lateral joint lines.  
The diagnosis was left knee arthritis.

In a statement received in September 1999 at the RO, the 
veteran stated that his left knee had become more painful as 
he had aged, it was very painful when he first put weight on 
it in the morning and got better as he moved about during the 
day, and it was also very painful when he had been sitting 
and then stood up.  The veteran also stated that he had been 
prescribed medication for his left knee since 1996 and that, 
because of his left knee problems, he tired more quickly and 
was less active than he once was.

In a statement received in December 1999, the veteran stated 
that the pain he suffered and the medical expenses he 
incurred due to his left knee problems were not adequately 
compensated by the 10 percent evaluation assigned to his left 
knee disability.  In a statement submitted in lieu of a VA 
Form 646 and dated in March 2000, the veteran's service 
representative stated that the symptomatology associated with 
the veteran's left knee disability more closely approximated 
the criteria for an evaluation above 10 percent disabling.  

On outpatient examination by Dr. R.S.T., M.D. (hereinafter, 
"Dr. R.S.T.") accomplished in July 2000, it was noted that 
the veteran was being examined mainly for his left knee 
degenerative joint disease and he had no other complaints.  
Physical examination revealed that the veteran was in no 
acute distress and he had some limping because of the left 
knee problem.  The assessment included degenerative joint 
disease of the left knee.  

On follow-up examination by Dr. R.S.T. accomplished in 
October 2000, the veteran had no pertinent complaints and 
stated that his left knee pain was getting better.  Physical 
examination revealed that the veteran was in no acute 
distress and there was no obvious knee joint deformity.  The 
assessment was knee joint pain.

In a statement received at the RO in September 2001, the 
veteran stated that his left knee was more painful in cold 
weather, stiffer in the morning, and the nagging pain 
associated with his left knee disability caused him to tire 
more quickly.  The veteran also stated that he had been on 
pain killers for his left knee problems since October 2000.

On VA orthopedic consultation obtained at VAMC Salem in 
February 2002, no pertinent complaints were noted.  Physical 
examination revealed that the veteran's left hip showed 
slightly restricted range of movement and the left side 
showed a bit of irritability with movement.  No pertinent 
impressions were provided.

On a complete VA physical examination accomplished at Sandy 
River Medical Center in Axton, Virginia, in July 2002, no 
pertinent complaints were noted.  Physical examination of the 
veteran revealed no muscular strength deficits, his 
musculoskeletal system had a full range of motion, there was 
no joint deformity or swelling, and he had a stable gait.  
The assessment included arthritis and muscle spasms.

VA joints examination was accomplished at VAMC Salem in 
November 2002, at which time the veteran complained of a 
nagging left knee pain, an inability to stand in one position 
very long without his left knee really bothering him, but he 
denied locking, giving way, and swelling.  The examiner noted 
that he had reviewed the veteran's claims file, to include 
the pertinent medical records and the Board's April 2001 
remand, both prior to and after examining the veteran.  The 
veteran's medical history of an in-service left knee injury 
was noted as above.  The veteran rated his left knee pain as 
4-6 out of 10 on a pain scale and stated that his left knee 
was weak, it did get stiff, he did have left knee swelling, 
instability or giving way, fatigability and lack of 
endurance, but he had no heat or redness.  The veteran 
reported that cold weather and rain made his left knee hurt 
worse, rest and heating pads and pills made his left knee 
feel better, he did not report any surgery or other injuries 
to the left knee other than what had occurred during service, 
and he had no dislocation or recurrent subluxation of the 
left knee.  The veteran also reported that he had missed a 
few days of work in the previous year due to his left knee 
problems.

Physical examination in November 2002, revealed a gait that 
showed a limp on the left leg, when he walked on his toes he 
had no left knee pain, he had some pain in the left knee when 
he walked on the outside of his feet, the left knee was 
tender medially and laterally, there was no left knee 
swelling, but there was left knee laxity and crepitus.  Left 
knee extension was to 0 degrees actively, passively, and 
after fatiguing.  Left knee flexion was to 128 degrees 
actively and passively and to 130 degrees after fatiguing.  
The examiner noted the veteran's left knee flexion and 
extension had been achieved with pain that started at the 
time the initial function began to be tested, continued 
throughout the testing, and stopped when the testing stopped.  
X-rays were obtained of both of the veteran's knees and 
showed mild degenerative joint disease bilaterally, and a 
partial non-union of the apophysis of the anterior upper 
tibia in the left leg.  The examiner noted that the 
radiologist's impression was very mild degenerative joint 
disease of both knees, which was unchanged from previous 
bilateral knee x-rays obtained in (February) 1999.  The 
diagnosis was mild degenerative joint disease changes in both 
knees.  Addressing the specific questions in the Board's 
April 2001 remand, the examiner stated that there was no 
recurrent subluxation or lateral instability of the left 
knee, there was an indication of mild arthritis in the left 
knee unchanged from previous x-rays in 1999, noted that the 
veteran's left knee movement actually improved after 
fatiguing, and found no evidence of any excessive pain during 
or after fatiguing as compared to pain on active and passive 
motion of the left knee or of weakened movement or excess 
fatigability or incoordination of the left knee.   

As noted above, in a supplemental statement of the case 
issued in February 2003, the RO re-adjudicated the veteran's 
claims under the VCAA and also pursuant to the Board's April 
2001 remand.  The RO concluded that the veteran was not 
entitled to an increased rating above 10 percent disabling 
for internal derangement, left knee, with degenerative joint 
disease, and also was not entitled to a separate compensable 
rating for left knee arthritis.

On a VA Form 119, "Report of Contact," dated in March 2003 
and associated with the veteran's claims folder, it was noted 
that the veteran informed VA at that time that he had no 
other evidence to submit in support of his claim and 
requested that his claims be forwarded to the Board for 
appellate review.

In a statement submitted in lieu of a VA Form 646 and dated 
in April 2003, the veteran's service representative requested 
separate evaluations for the veteran's service-connected 
internal derangement of the left knee and for his reported 
left knee arthritis.  In an Appellant's Brief dated in April 
2003 and submitted on the veteran's behalf by his service 
representative, the physical examination results from the 
veteran's November 2002 VA examination were cited as support 
for an increased rating on the veteran's service-connected 
internal derangement of the left knee disability, and as 
support for a separate rating for arthritis of the left knee. 

Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected internal 
derangement of the left knee disability is worse than 
currently evaluated and that the veteran is entitled to a 
separate rating for arthritis of the left knee due to 
symptoms of limitation of motion, and/or painful motion.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton v. Derwinski, 1 Vet.App. 282, 287 
(1991).  However, where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, the United States Court of Appeals for Veterans' 
Claims (hereinafter, "the Court") has held that it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994); see also Powell 
v. West, 13 Vet.App. 31, 35 (1999) (all relevant and adequate 
medical data of record that falls within the scope of the 
increased rating claim should be addressed).

The veteran's service-connected internal derangement of the 
left knee is currently evaluated as 10 percent disabling by 
analogy to Diagnostic Code 5259, which is the maximum benefit 
available under this disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2002).  Because the veteran is 
already receiving the maximum benefit available under this 
Diagnostic Code, his left knee disability must be rated by 
analogy to another Diagnostic Code to determine whether the 
increased rating sought on appeal should be granted.  In this 
regard, the Board notes that this disability also could be 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5262 
(2002).  Diagnostic Code 5010 provides that arthritis due to 
trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis under Diagnostic Code 5003.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  Degenerative 
arthritis, established by x-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is non-compensable under the appropriate 
code, a rating of 10 percent is warranted for each major 
joint affected by limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  The Board notes that, 
for the purpose of rating disability from arthritis, the knee 
is considered to be a major joint.  38 C.F.R. § 4.45 (2002).

Limitation of motion for knees also is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2002).  In order to 
warrant a 20 percent evaluation under either Diagnostic Code 
5260 or Diagnostic Code 5261, respectively, either the 
veteran's left knee flexion would have to be limited to 30 
degrees or his left knee extension would have to be limited 
to 15 degrees.  Alternatively, the veteran's service-
connected left knee disability could be rated under 
Diagnostic Code 5262 if there were evidence of impairment of 
the veteran's tibia and fibula.  Finally, the veteran's left 
knee disability also could be rated under Diagnostic Code 
5257, which contemplates other impairment of the knee 
manifested by recurrent subluxation or lateral instability.  
See 38 C.F.R. § 4.71a (2002).

The Board points out that the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities when evaluating 
increased rating claims for orthopedic disabilities.  In 
DeLuca v. Brown, 8 Vet.App. 202 (1996), the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  The Court also held in 
DeLuca that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, in Johnson v. Brown, 9 
Vet.App. 7 (1996), the Court held that, because 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 was not predicated on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45 did not apply 
with respect to pain.  Therefore, DeLuca is not applicable to 
rating considerations under Diagnostic Code 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence of record does not support an 
increased rating for the veteran's service-connected internal 
derangement of the left knee.  As noted above, although the 
veteran's reported complaints of nagging left knee pain, left 
knee weakness and stiffness, instability and giving way, and 
fatigability were noted on VA joints examination in February 
1999, the examiner noted that the veteran reported no 
episodes of recurrent subluxation.  The veteran had full 
flexion and extension at this examination, although this was 
accomplished with pain, x-rays indicated very mild 
degenerative joint disease of the left knee and a partial 
non-union of the apophysis of the anterior upper tibia in the 
left leg.  On examination in October 2000, the veteran 
reported that his left knee pain was improving and there was 
no obvious knee joint deformity on physical examination.  
Subsequent VA joints examination in November 2002 revealed no 
evidence of left knee locking, although the veteran's 
previously reported complaints were noted, to include 
weakness and stiffness, swelling, instability and giving way, 
and fatigability.  The examiner noted in November 2002 that 
the veteran again reported no episodes of recurrent 
subluxation, and physical examination revealed left knee 
medial and lateral joint line tenderness, laxity, and 
crepitus, but no swelling.  Left knee x-rays were unchanged 
from February 1999, and the examiner diagnosed mild 
degenerative joint disease in both knees and noted that there 
was an indication of mild left knee arthritis unchanged from 
the earlier x-rays.  There was no evidence of any excessive 
pain during or after fatiguing the left knee as compared to 
pain on active and passive motion of the left knee.  In fact, 
as the examiner noted in November 2002, the veteran's left 
knee flexion and extension actually improved after fatiguing 
the left knee.  There was also no evidence of weakened 
movement, excess fatigability, or incoordination of the left 
knee.  Given the symptomatology associated with the veteran's 
service-connected internal derangement of the left knee, the 
Board finds that this disability is most appropriately rated 
as 10 percent disabling by analogy to Diagnostic Code 5259.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2002).

The Board has considered whether an increased evaluation for 
the service-connected internal derangement of the left knee, 
consisting of other than arthritis, limitation of motion, or 
painful motion, is warranted under the other potentially 
applicable Diagnostic Codes listed above.  On the facts of 
this claim, this disability does not meet the criteria for an 
increased rating under any of the potentially applicable 
Diagnostic Codes listed above.  It is noted that the veteran 
reported that he had not experienced recurrent subluxation of 
the left knee when examined both in February 1999 and in 
November 2002, and there was no objective evidence of 
recurrent subluxation or lateral instability at these 
examinations, as would be required for an evaluation in 
excess of 10 percent disabling under Diagnostic Code 5257.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  There 
also is no objective medical evidence of record on this claim 
that the veteran's left knee flexion is limited to 30 degrees 
or that his extension is limited to 15 degrees, respectively, 
as would be required for an evaluation in excess of 10 
percent disabling under either Diagnostic Code 5260 or 5261.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2002).  
Finally, the Board notes that x-rays of the veteran's left 
knee obtained in February 1999 and November 2002 demonstrated 
only partial non-union of the apophysis of the anterior upper 
tibia and mild marginal spurring to the upper tibia, 
indicating only slight knee disability.  There was no 
objective evidence of mal-union of the tibia and fibula, nor 
any evidence that the partial non-union of the anterior upper 
tibia seen on x-rays required a brace or was accompanied by 
loose motion of the left knee, as would be required for an 
evaluation above 10 percent disabling under Diagnostic Code 
5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).  
The Board acknowledges the veteran's reported symptoms, 
including painful movement, that were associated with his 
left knee disability and noted on examinations accomplished 
during the pendency of this appeal.  However, given the 
objective medical evidence of record, and even considering 
the standards found in DeLuca, the veteran is not entitled to 
an evaluation in excess of 10 percent disabling for the 
service-connected internal derangement of the left knee, 
consisting of other than arthritis, limitation of motion, 
and/or painful motion, under any of the potentially 
applicable Diagnostic Codes listed above.

Turning to the veteran's entitlement to a separate 
compensable rating for arthritis of the left knee, the Board 
finds that the record evidence on this claim supports a 
separate compensable rating for this disorder.  Because the 
veteran is already receiving the maximum schedular rating 
permitted under 38 C.F.R. § 4.71, Diagnostic Code 5259, his 
left knee disorder consisting of arthritis, limitation of 
motion, and/or painful motion must be rated by analogy to 
another Diagnostic Code in order to grant the separate 
compensable rating sought on appeal.  Specifically, the Board 
finds that the veteran is entitled to a separate compensable 
rating for his left knee arthritis under Diagnostic Code 
5003, based on the record evidence of arthritis, osteo-
arthritic changes noted on x-rays, and painful limitation of 
motion on range of motion testing.  See Tedeschi v. Brown, 7 
Vet.App. 411, 413-414 (1995) (citing Butts v. Brown, 5 
Vet.App. 532, 539 (1993) (holding that the Board's selection 
of a Diagnostic Code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not 
accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection)).

The medical evidence of record demonstrates that the veteran 
suffered from arthritis and experienced painful left knee 
motion on range of motion testing.  When examined during the 
pendency of this appeal, the veteran also complained 
consistently of nagging left knee pain, left knee problems 
when standing for too long in one position, left knee 
stiffness, weakness, and fatigability.  Physical examination 
of the veteran's left knee in February 1999, which included 
x-ray findings, showed osteo-arthritic changes and mild 
degenerative joint disease of the left knee joint.  More 
importantly, the veteran was diagnosed with arthritis of the 
left knee when examined in June 1999.  Further, although the 
veteran's left knee extension was to 0 degrees and flexion 
was between 135-137 degrees on examination in February 1999, 
and, on examination in November 2002, his left knee extension 
was to 0 degrees and flexion was between 128-130 degrees, and 
his flexion and extension actually improved after fatiguing 
the left knee, these examination results were achieved only 
with pain that was present throughout range of motion 
testing.  Finally, on physical examination in November 2002, 
the veteran had left knee crepitus and a limping gait on his 
left leg accompanied by left knee pain when he walked on the 
outside of his feet.  Given the symptomatology associated 
with the veteran's service-connected left knee disability, 
and given that there was objective evidence of arthritis, 
osteo-arthritic changes noted on left knee x-rays, and 
painful motion on range of motion testing of the left knee, 
the Board finds that the veteran is entitled to a separate 
compensable evaluation of 10 percent disabling under 
Diagnostic Code 5003, for arthritis of the left knee with 
painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002); VAOGCPREC 23-97, 62 Fed. Reg. 63604 (July 1, 1997); 
see also VAOGCPREC 9-98, 63 Fed. Reg. 56704 (Aug. 14, 1998).

The Board points out that, as ankylosis of the left knee is 
not currently (medically) demonstrated, an increased 
evaluation for the left knee disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256, is not for consideration.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected left knee 
disability presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2002); 
Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996).  In this 
regard, it is noted that the veteran reported that he had 
"missed a few days of work in the past year due to his left 
knee" when examined in November 2002.  However, a review of 
the evidence in the veteran's claims folder does not indicate 
that his service-connected left knee disability was shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or otherwise to render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for an 
increased rating in excess of 10 percent on the veteran's 
service-connected left knee disability.

For the reasons and bases discussed above, the Board finds 
that the criteria have not been met for an increased rating 
on the veteran's internal derangement of the left knee, 
consisting of other than arthritis, limitation of motion, 
and/or painful motion.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2002).  However, the Board finds that the 
veteran is entitled to a separate 10 percent rating for 
arthritis of the left knee with painful motion.  The appeal 
is denied in part and granted in part.


ORDER

1.  Entitlement to an increased rating in excess of 10 
percent for internal derangement of the left knee, consisting 
of other than arthritis, limitation of motion, or painful 
motion, is denied.

2.  Entitlement to a separate 10 percent rating for arthritis 
of the left knee is granted, subject to the provisions 
governing the award of monetary benefits.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

